DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for allowance:  claims 1 and 13 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Favagrossa (US 7,003,842), does not teach “a groove is formed in the fluid supply device, said groove fluidically connected to the inlet opening and extending in the circumferential direction with respect to the axis of rotation over a limited circumferential angular range of the fluid supply device, and the rotation device has a plurality of separate fluid channels, each of which opens into openings, said openings disposed in such a manner that, irrespective of the angular position of the rotation device to the fluid supply device with respect to the axis of rotation, at least one of the openings of the rotation device is fluidically connected to the groove of the fluid supply device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Favagrossa (US 7,003,842), does not teach “conducting the fluid in the fluid supply device from the inlet opening into a groove which is fluidically connected to the inlet opening and which, in the circumferential direction with respect to the axis of rotation, extends over a limited circumferential angular range of the fluid supply device, and supplying the fluid to the rotating rotation device, with the fluid being supplied from the groove to a subset of the fluid channels, with openings of the fluid channels being disposed in such a way that, irrespective of the angular position of the rotation device to the fluid supply device with respect to the axis of rotation, at least one opening is fluidically connected to the groove of the fluid supply device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754